UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 o Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-53084 Westgate Acquisitions Corporation (Exact name of registrant as specified in its charter) Nevada 87-0639379 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 175 South Main Street, Suite 740, Salt Lake City, Utah 84111 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:(801) 322-3401 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNox Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ X ]No [] The aggregate market value of the voting stock held by non-affiliates of the registrant based on the closing sales price, or the average bid and asked price on such stock, as of June 30, 2009, the last business day of the registrant’s most recently completed second quarter, was $-0-.Shares of the registrant’s common stock held by each executive officer and director and by each entity or person that, to the registrant’s knowledge, owned 10% or more of registrant’s outstanding common stock as of June 30, 2009 have been excluded in that such persons may be deemed to be affiliates of the registrant.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares of the registrant’s common stock outstanding as of November 15, 2010 was 1,500,000. DOCUMENTS INCORPORATED BY REFERENCE A description of "Documents Incorporated by Reference" is contained in Part IV, Item 15. EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K/A for Westgate Acquisitions Corporation amends the Annual Report on Form 10-K for the year ended December 31, 2010 filed with the SEC on May 11, 2010.This Amendment No. 1 is being filed solely to revise the Report of Independent Registered Public Accounting Firm for the December 31, 2009 financial statements of Sadler, Gibb & Associates, L.L.C., which did not include a reference that the financial statements were presented for the period from inception (September 8, 1999) through December 31, 2009. We have also included financial statements, an updated signature page and currently dated certifications as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. PART1V Item 15.Exhibits, Financial Statement Schedules (a) Exhibits Exhibit No. Exhibit Name 3.1* Certificate of Incorporation 3.2* By-Laws 4.1* Instrument defining rights of stockholders (See Exhibit No. 3.1, Certificate of Incorporation) Certification of C.E.O. and Principal Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of C.E.O. and Principal Accounting Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Previously filed as an Exhibit to the Form 10-SB filed February 6, 2008. - 2 - WESTGATE ACQUISITIONS CORP. AUDIT REPORT OF INDEPENDENT ACCOUNTANTS AND FINANCIAL STATEMENTS December 31, 2009 and 2008 - 3 - WESTGATE ACQUISITIONS CORP. TABLE OF CONTENTS Page Audit Report of Independent Accountants 5 Balance Sheets – December 31, 2009 and 2008 6 Statements of Operations for the Years Ended December 31, 2009 and 2008 7 Statement of Stockholder’s Equity for the Years Ended December 31, 2009 and 2008 8 Statement of Cash Flows for the Years Ended December 31, 2009 and 2008 9 Notes to Financial Statements
